EXHIBIT 23.1 BAKER TILLY HONG KONG LIMITED CERTIFIED PUBLIC ACCOUNTANTS 12/F., China Merchants Tower, Shun Tak Centre, 168.-200 Connaught Road Central, Hong Kong CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS OF SINOHUB, INC. We hereby consent to the incorporation by reference of our report dated March 29, 2010 on the audit of the consolidated financial statements of SinoHub, Inc. for the year ended December 31, 2009 in this Registration Statement of SinoHub, Inc. on Form S-3 dated January 5, 2011. We also consent to the reference to our Firm under the caption "Experts" in such prospectus. /s/ Baker Tilly Hong Kong Limited BAKER TILLY HONG KONG LIMITED Certified Public Accountants Hong Kong Date: January 5, 2011
